1. In order to recover damages the injury for which compensation is desired by a plaintiff must be the natural, direct and necessary result of the alleged wrongful act or omission of the defendant: 13 Cyc. 25. If we could say that the breaking of new sod would have been the ordinary and normal consequence of furnishing the laborer to Harvey or paying him the money instead, then, if there were no further factors to consider, the conclusion would follow that the shortcoming of Ewing and the plaintiffs in failing to keep the covenant of the lease in that respect constitutes a basis upon which to recover damages. But, in the first place, Harvey only stipulated “to break out each year so much of the sod ground on said place as he can, weather conditions and other conditions considered.” Nothing is stated in the answer showing that the weather and other conditions, whatever they may have been, were favorable to plowing sod, or that Harvey had the present ability or inclination to perform the labor. The lease does not specify that the hand to be furnished was for the purpose of breaking new land. Indeed, that document almost, if not quite, leaves the cultivation of the farm to the discretion and inclination of Harvey. With perfect propriety he could have employed both himself and the laborer at other work. Hnder such conditions, damage to the defendant is not the necessary result of failing to furnish the hand to assist the tenant in farming. The injury, if any, is too remote from any act or default of Ewing or the plaintiffs. The provisos involved are numerous, and did not operate together or in succession so as to make a continuous sequence between the alleged fault of the plaintiffs and the stated damage to the defendant. *294If plaintiffs had procured the laborer; if the weather conditions had been favorable; if Harvey had been willing to plow the sod; if he had set the hired man at that work; if he had done a good job of plowing; if he had plowed more or less, are diverse considerations not related to nor acting with each other, and render the possibility of damage to the defendant so remote and uncertain that he cannot interpose it as a counterclaim against a demand which he might have avoided at any time by surrendering his option, as we held in the former case: Fargo v. Wade, 72 Or. 477 (142 Pac. 830, L. R. A. 1915A, 271).
The judgment is affirmed. Affirmed.
Me. Chief Justice Moore, Me. Justice McBride and Me. Justice Benson concur.